Citation Nr: 0825233	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION


The veteran served on active duty from March 1963 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2004 rating decision of 
the RO that, in pertinent part, denied entitlement to service 
connection for degenerative joint disease of the right knee.  
The veteran filed a timely appeal of this determination to 
the Board.    


FINDING OF FACT

The weight of the competent evidence demonstrates that the 
veteran's degenerative joint disease of the right knee is not 
due to an injury or disease during the veteran's period of 
active service, including non-traumatic right knee 
prepatellar bursitis in February 1967. 


CONCLUSION OF LAW

The veteran's current degenerative joint disease of the right 
knee was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in May 2004, March 2006, and October 
2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim, 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service treatment 
records, post-service medical treatment records, VA 
examinations, the veteran's testimony before the RO, and 
statements submitted by the veteran and his representative in 
support of his claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Analysis of Service Connection for Right Knee Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 
15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the competent evidence is 
against the veteran's claim for service connection for 
degenerative joint disease of the right knee.  

Here, the veteran's service medical records indicate that the 
veteran was seen in February 1967 for pain in the right knee.  
The veteran denied trauma and other problems and was noted to 
have small effusion of the patella burse but no right knee 
injury.  The veteran was assessed with patellar bursitis.  
The veteran's service separation examination dated in 
December 1966 was normal in all respects with respect to the 
right knee.  Such evidence demonstrates no in-service right 
knee injury, and no chronic right knee symptoms in service.   

The veteran was afforded two VA examinations in connection 
with his claim.  The first examination took place in August 
2004.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  The 
veteran reported that his right knee problems started at 
Bunker Hill AFB around 1966 when a B-58 landing gear landed 
on his leg.  He stated that he was sent to Wright Patterson 
in Dayton, Ohio, where he had surgery on his knee and where 
stainless steel rods were placed in his leg.  He also 
reported problems started again approximately 9 years before 
the examination, including pain and reduced range of motion.  
He indicated that he had additional surgery at the Phoenix VA 
seven years ago where the rods were taken out and replaced 
with titanium rods.  He indicated that pain again recurred 
two years ago.  After examination, the veteran was indicated 
to have right medial compartment narrowing consistent with 
degenerative joint disease.  No nexus opinion was offered.

The veteran was again examined by VA in May 2005.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The veteran's 
medical history was noted for the report including the 
February 1967 treatment note indicating a small effusion in 
the patella bursae.  The veteran was also noted to have 
reported a crush injury to his right knee in 1964 and surgery 
in 1966 with steel rods to the leg, in past medical treatment 
notes.  December 1996 x-rays indicated no degenerative joint 
disease.  The veteran reported that symptoms began in 1967 
and indicated that a landing gear fell on the leg medially.  
The veteran reported that steel rods were placed in the leg 
and that these were removed in 1998 because of corrosion and 
titanium rods were put in their place.   Upon examination, 
the examiner noted, among other things, that there were no 
visible scars.  The veteran was diagnosed with degenerative 
joint disease of the right knee.  The examiner then stated 
"[i]t should be noted that in February 1967 the diagnosis 
was actually prepatellar bursitis in front of the kneecap and 
that he awoke with pain and there was no injury stated.  A 
complete review of the record and the SMRs failed to reveal 
any substantiation of any kind whatsoever where it explains a 
'crush injury,' plantar fasciitis for any surgery to insert 
or remove steel rods, or to insert titanium rods.  Therefore, 
current right knee condition is not caused by or a result of 
military service."

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the claim for service connection 
for degenerative joint disease of the right knee, and the 
claim must be denied.  In this regard, the May 2005 VA 
examiner, who examined the veteran and reviewed his claims 
file in connection with the claim, concluded that the 
veteran's right knee disability was not caused or aggravated 
by any condition or injury of his active duty service.  

There is otherwise no favorable medical nexus opinion 
evidence that weighs in the veteran's favor.  To the extent 
any examiner relied upon an unsubstantiated history of trauma 
to the right knee in service, such opinion would be based on 
an inaccurate history.  Only a medical opinion based on an 
accurate history regarding the in-service knee symptoms and 
treatment is of probative value.  An opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service; however, 
the Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002); Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for right knee disability, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


